Citation Nr: 0619558	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  05-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for residuals of a 
right knee injury, has been received.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
October 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the RO.

In January 2006, the veteran testified at a hearing before 
the undersigned via video teleconference.

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board apologizes to the veteran for the delay that this 
remand will necessarily entail.  However, in an effort to 
comply with all procedural and due process requirements, and 
with an eye to assisting the veteran in establishing his 
claim, this remand is unavoidable.  The Board notes that 
because there is no contemporaneous evidence in the record 
concerning the claimed 1950 right knee injury, the Board will 
attempt to obtain records from various sources that may well 
serve to bolster the veteran's claim.  

Because this claim entails new and material evidence, 
additional notice is required.  The RO must advise the 
veteran in writing of what constitutes new and material 
evidence to reopen the service connection claim (residuals of 
a right knee injury) as contemplated by the United States 
Court of Appeals for Veterans Claims (Court) in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

The veteran testified that he served with the 6th Army Band 
in the Presidio of San Francisco, which was formerly known as 
the 441st Infantry Band.  He indicated that the left knee 
injury occurred sometime between April and June in the Spring 
of 1950.  He further testified that following the injury he 
was hospitalized at Letterman Army Hospital for 21 to 30 
days.

An additional attempt to associate with the claims file 
morning reports for the veteran's unit from April to June 
1950 should be made.  An attempt to obtain medical records 
from Letterman Hospital (also known as Letterman Army Medical 
Center), located in San Francisco, for the period from April 
to July 1950 should be made.  An attempt to obtain the 
veteran's personnel records should also be made.  The Board 
notes that testimony indicated that Letterman Hospital is now 
closed.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran notice as to what 
would constitute new and material 
evidence, regarding the particular new and 
material evidence claim herein, in 
accordance with Kent.  

2.  Associate with the claims file the 
veteran's service personnel records.

3.  Make an additional attempt to 
associate with the clams file morning 
reports for the veteran's unit from April 
through June 1950.  The veteran served 
with the 6th Army Band in the Presidio of 
San Francisco, which was formerly known as 
the 441st Infantry Band.

4.  Associate with the claims file medical 
records from Letterman Hospital (also 
known as Letterman Army Medical Center) 
that was located in San Francisco for the 
period from April to July 1950.  In the 
event that the RO is unsuccessful in 
obtaining these records, it must document 
in the file all effort made to locate 
them.

5.  Following completion of the requested 
development, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


